FILED

UNITED sTATEs DISTRICT CoURT MAR 2 7 2012
FOR THE DISTRICT OF COLUMBIA C(;;:r,:é garsihl;_:g:g§$ gamma
Joan F. M. Malone, l
Plaintiff, §
v. l Civil Action No.  
U.S. President Barack Obama et al., l
Defendants. l
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application to proceed in forma pauperis. The application will be granted and the case will be
dismissed pursuant to 28 U.S.C. § l9l5(e)(2)(B). Under that statute, the Court is required to
dismiss a case "at any time" it determines that the complaint is frivolous.

Plaintiff, a District of Columbia resident, sues President Barack Obama and other high-
level federal and District of Columbia officials for alleged political corruption, "religious
pursecution [sic]," fraud, and "missappropation [sic] of Gov. Fund to Bribe . . . ." Compl. at l.
The complaint consists mostly of unexplained attachments.

A complaint may be dismissed under 28 U.S.C. § l9l5(e)(2) as frivolous when, as found
here, it describes fantastic or delusional scenarios, or contains "fanciful factual allegation[s]."
Neitzke v. Willz`ams, 490 U.S. 319, 325 (1989)', see Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir.
l994). Furthermore, a complaint must be dismissed when, as also found here, it is so "patently

insubstantial" as to deprive the Court of subject matterjurisdiction. Tooley v. Napolz`tano, 586

F.3d 1006, 1010 (D.C. Cir. 2009); accord Caldwell v. Kagan, 777 F. Supp.2d l77, 178 (D.D.C.

   
   
 

201 l). A separate Order of dismissal acco v »

‘_

» randum Opinion.

l limited lStates District Judge
Date: March , 2012